DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A1 (Figs. 1-3A), subspecies B2 (Figs. 6B-6C), C1 (Fig. 8), and D2 (Fig. 14), in the reply filed on 05/09/2022 is acknowledged.  The traversal is on the ground(s) that no series burden exists by examining the claims of the species and the subspecies.  This is not found persuasive because the search burden is at least caused by different search strategies. It is possible one of the prior art may teach relevant feature to one of the features of the elected species or subspecies but not the ones of the non-elected species or subspecies. It would require additional time to find other prior art that teaches the missing features on the other species or subspecies. Due to enormous references, examiner needs to make proper strategy to effectively search the prior art. For example, if a few references that teaches features relevant to one of the features to the elected species, examiner can focus on search for other features of these few references that do not teach, instead of continuing searching the features of the non-elected species. 
Claims 2, 9, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species and subspecies, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a coated conduit" in line 3. However, “a coated conduit” is also recited in line 1. It is unclear if “a coated conduit “ in line 3 is the same as the one recited in line 1. For the purpose of examination, the examiner has interpreted it to mean “the coated conduit” in line 3. Claims 3-8 are dependent on claim 1.
Claim 11 recited "a coated conduit" in line 3. However, “a coated conduit” is also recited in  line 1. It is unclear if “a coated conduit“ in line 3 is the same as the one recited in line 1. For the purpose of examination, the examiner has interpreted it to mean “the coated conduit” in line 3.
Claims 12-16 are dependent on claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunnel (US 3,495,484) in view of Slocum (US 3,799,584).
Regarding claim 1, Bunnel discloses a method of connecting a coated conduit (52, col. 4 lines 4-11, Figs. 4-7) to a coupling (a fitting, col. 1 lines 38-68) comprising providing a coated conduit (52) comprising a metallic (steel, col. 4 lines  5-7) conduit having an outer diameter (56) and a polymeric material (58, vinyl sheath, which is polymeric material) applied over the outer diameter of the metallic conduit; removing the polymeric material from the outer diameter of an end of the metallic conduit (col. 4 lines 32-49).
Bunnel does not disclose the fitting is a compression-type coupling. Bunnel further does not disclose the method comprising connecting the compression-type coupling to the end of the metallic conduit where the polymeric material has been removed.
Slocum discloses a compression coupling joint (10) is located in a pipeline including pipe (20) (col. 3 lines 54-58, Figs.1-5). The pipeline can be a gas pipeline for transporting gas from a main gas line to the home of an individual user. The pipelines is located beneath the ground in most case. (col. 1 lines 19-31) The application of the pipeline is similar to the condition as the one of Bunnel: for transmission of utility such as natural gas (col. 1 lines 55-57).
Slocum discloses a method of connecting the compression-type coupling (10) to the end of the pipe (20) (col. 4 lines 7-14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bunnel such that the fitting is a compression-type coupling, as taught by Slocum, to provide tight sealing and also allowing easy assembly and disassembly of the pipe.
Regarding claim 10, Bunnel in view of Slocum discloses coating the compression-type coupling with a polymeric material (PVC film 40) prior to connecting the compression-type coupling to the end of the metallic conduit. (col. 4 lines 21-39)
Allowable Subject Matter
Claims 3-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, none of Bunnel and Slocum discloses “the polymeric material is completely removed from the end of the coated conduit to form a stripped portion and a portion of the polymeric material is removed for a length of the coated conduit extending from the stripped portion.”
Regarding claim 4, none of Bunnel and Slocum discloses “a cylindrical cutting member comprising: a substantially closed first end rotatably connected to an arbor; a substantially open second end comprising a plurality of teeth elements”.
Regarding claim 11, none of Bunnel and Slocum discloses “removing the polymeric material from the outer diameter of an end of the metallic conduit such that the polymeric material is completely removed from the end of the coated conduit to form a stripped portion and a portion of the polymeric material is removed for a length of the coated conduit extending from the stripped portion”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Primary Examiner, Art Unit 3722